Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 3, 2022.

Amendments
           Applicant’s amendment to the claims, filed 05/03/2022, is acknowledged. 
	Claims 1-34 are cancelled.
	Claims 38-42 are amended.
	Claims 43-51 are newly added.
	Claims 35-51 are pending.
Claims 35-37, 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 38-41, and 51 are under examination.

Election/Restrictions
Applicant’s reply filed 05/03/2022 to the Requirement for Restriction/Election mailed 12/03/2021 is acknowledged.
Applicant has elected without traverse the invention of Group 3, drawn to an engineered T cell.
Applicant has further elected without traverse the invention of chemokine receptor CCR2. 
Applicant has further elected without traverse the invention of a genetic modification of a cell comprising an exogenous nucleic acid expressing a chemokine receptor.
Claims 35-37, 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.

	
Priority
	This application is a National Stage of International Application No. PCT/AU2018/050139
filed 02/21/2018, claiming priority based on Australian Patent Application No. AU2017900571
filed 02/21/2017.
	The limitation wherein the T cell is an NKT cell or a NK cell, as recited in claim 51, lacks sufficient written support in Australian Patent Application No. AU2017900571. Sufficient written support for this limitation is found in WO 2018/152572 A1 (e.g. par. 53), the publication of International Application No. PCT/AU2018/050139. Accordingly, claim 51 has an effective filing date of 02/21/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Tri Reagent” (U.S. Registration No. 1,846,412), which appears in the present specification in paragraph 212. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Objections
	Claim 51 is objected to because of the following informalities:
Claim 51 recites the abbreviations “NKT” and “NK” without first identifying each element by its complete name prior to using the abbreviation. Each element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. “natural killer T (NKT) cell”, and “natural killer (NK) cell”. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 38 is directed to a T cell. Dependent claim 51 recites that the T cell is a natural killer (NK) cell. NK cells are not T cells (Official Notice taken, if necessary). Accordingly, claim 51 is improper dependent for broadening the scope of claim 38 because claim 51 recites that the T cell of claim 38 may alternatively be a NK cell.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-41, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (2011) “Expression of a Functional CCR2 Receptor Enhances Tumor Localization and Tumor Eradication by Retargeted Human T cells Expressing a Mesothelin-Specific Chimeric Antibody Receptor” Clinical cancer research, 17(14), 4719-4730.
	Moon discloses a chimeric antigen receptor (CAR) T cell comprising an exogenous nucleic acid expressing chemokine receptor CCR2. See Abstract; see page 4721, col. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633